      Case 1:19-cv-05205-AJN-KNF Document 115 Filed 03/22/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                   3/22/2021

 Andres Ruilova, et al.,

                        Plaintiffs,
                                                                            19-cv-5205 (AJN)
                  –v–
                                                                                 ORDER
 443 Lexington Ave., Inc., et al.,

                        Defendants.



ALISON J. NATHAN, District Judge:

       On March 12, 2020, the Defendants moved to dismiss. Dkt. No. 71. Following the

Plaintiffs’ first amended complaint, the Defendants again moved to dismiss on April 23, 2020.

Dkt. No. 87. The Plaintiffs have since filed a second amended complaint, and the Court has

entered a Rule 68 judgment resolving this case. See Dkt. Nos. 109, 112. The Court thus

DENIES as moot the pending motions to dismiss. The Clerk of Court is respectfully directed to

close the case.

       This resolves Docket Numbers 71 and 87.


       SO ORDERED.


Dated: March 22, 2021                            __________________________________
       New York, New York                                 ALISON J. NATHAN
                                                        United States District Judge
